  8:19-cv-00514-RGK-PRSE Doc # 12 Filed: 06/08/20 Page 1 of 2 - Page ID # 43




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DANIEL J. DOBER,

                   Petitioner,                            8:19CV514

      vs.
                                              MEMORANDUM AND ORDER
TODD WASMER, Warden of the
Tecumseh State Correctional Institution;

                   Respondent.


      This matter is before the court on Petitioner’s Motion for Reconsideration
under Rule 60. (Filing No. 9.) The court determined Petitioner’s habeas petition
was a second or successive petition for habeas relief and dismissed the petition on
May 18, 2020 without prejudice to reassertion upon certification by the Eighth
Circuit Court of Appeals. (Filing Nos. 7 & 8.) Petitioner now asks the court to
vacate its ruling and address his claim regarding “the unlawful procurement and
use of cell phone data by the State pursuant to the ruling of the U.S. Supreme
Court in Carpenter” because that claim “does not fall within the meaning of a
second application for habeas relief.” (Filing No. 9.)

       Even if Petitioner could show that his claim regarding the cell phone data
“relies on a new rule of constitutional law, made retroactive to cases on collateral
review by the Supreme Court, that was previously unavailable,” 28 U.S.C. §
2244(b)(2)(A), Petitioner must still “move in the appropriate court of appeals for
an order authorizing the district court to consider the [second or successive]
application.” 28 U.S.C. § 2244(b)(3)(A). Accordingly,

       IT IS ORDERED that: Petitioner’s Motion for Reconsideration under Rule
60 (filing no. 9) is denied.
8:19-cv-00514-RGK-PRSE Doc # 12 Filed: 06/08/20 Page 2 of 2 - Page ID # 44




   Dated this 8th day of June, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
